Exhibit 10.19 SEPARATION AND CONSULTING AGREEMENT THIS SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into as of the 1st day of October, 2014 by and among Mohit Bhansali (“Employee”), Spiral Energy Tech, Inc., a Nevada corporation (“Spiral”) and Fuse Science, Inc., a Nevada corporation (the “Company”) (collectively, the “Parties”). WHEREAS, the Company, Spiral, and Spiral Acquisition Sub, Inc., a wholly-owned subsidiary of the Company, are parties to that certain Agreement and Plan of Reorganization (the “Merger Agreement”), dated as of the date hereof, pursuant to which Merger Sub will merge with and into Spiral, with Spiral as the surviving entity and the majority-owned subsidiary of the Company (the “Merger”); and WHEREAS, the Merger and the related transactions are understood to be consummated simultaneously with the execution of this Agreement; and WHEREAS, prior to the effectiveness of this Agreement and the Merger, the Employee has been employed by Spiral as an executive officer; and WHEREAS, the Parties desire to enter into this Agreement providing for Employee’s amicable resignation from Spiral’s employment, and to provide for a payment to Employee for continued services as a consultant to the Company following termination in order to assure a smooth transition. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Parties hereby agree as follows: 1.Termination Date.Employee acknowledges that his last day of employment with Spiral and its subsidiaries, if any (the “Subsidiaries”), will be the date of this Agreement, which date is also the effective date of the Merger (the “Termination Date”).Employee further understands and agrees that, as of the Termination Date, he will be no longer authorized to conduct any business on behalf of Spiral, the Company or the Subsidiaries or to hold himself out as an employee of Spiral, the Company or the Subsidiaries, except as otherwise provided herein.Any and all positions and/or titles held by Employee with Spiral, the Company or any Subsidiaries will be deemed to have been resigned as of the Termination Date, except as otherwise provided herein. 2.Severance Payment.In consideration of the Employee’s agreement to perform the consulting services to the Company as provided herein, the Company shall pay or provide to Employee the following benefits (as his sole compensation therefore), which shall be paid from the escrow account for the Company held at Signature Bank: (a)$30,000 on the date hereof; (b)on the date hereof, the Company shall issue to Employee a restricted stock grant equal to 10,000 shares of the Company’s common stock, under the Company’s newly adopted 2014 Equity Incentive Plan (the “Restricted Stock Grant”). As further consideration for the receipt of the Restricted Stock Grant, Employee shall execute and deliver to the Company (i) the lockup agreement, in the form attached hereto as Exhibit A and (ii) the escrow agreement, in the form attached hereto as Exhibit B (the “Escrow Agreement”).The Restricted Stock Grant shall be delivered to and held by a third party escrow agent pursuant to the terms of the Escrow Agreement.Employee shall be responsible for the payment of all payroll taxes, Medicare and other taxes, and shall indemnify the Company with respect to the payment of all such amounts.Except as otherwise set forth herein, Employee will not be entitled to payment of any bonus, vacation or other incentive compensation.Additionally, in connection with the foregoing, Employee represents and warrants that Employee is an “accredited investor,” as such term is defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended, and Employee is able to bear the economic risk of an investment in the Restricted Stock Grant. The Parties acknowledge that in accordance with, and as further detailed in, the Merger Agreement, effective as of the date hereof, the Company will cancel 97,988,153 shares of common stock of Spiral held by the Employee. 3.Consulting Services.During the period following the Termination Date, Employee agrees that he shall provide general business and consulting services to the Company to assist in all transitional needs and activities of the Company upon the request of the Company in support of management of the Company and the filing of the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2014. 4.Employee’s Release.In consideration for the payments and benefits described above and for other good and valuable consideration, Employee hereby releases and forever discharges the Company, Spiral and the Subsidiaries, as well as any affiliates of the foregoing and all of their respective directors, officers, employees, members, agents, and attorneys, of and from any and all manner of actions and causes of action, suits, debts, claims, and demands whatsoever, in law or equity, known or unknown, asserted or unasserted, which he ever had, now has, or hereafter may have on account of his employment with the Company and/or Spiral, the termination of his employment with the Company and/or Spiral, and/or any other fact, matter, incident, claim, injury, event, circumstance, happening, occurrence, and/or thing of any kind or nature which arose or occurred prior to the date when he executes this Agreement, including, but not limited to, any and all claims for wrongful termination; breach of any implied or express employment contract; unpaid compensation of any kind;breach of any fiduciary duty and/or duty of loyalty; breach of any implied covenant of good faith and fair dealing; negligent or intentional infliction of emotional distress; defamation; fraud; unlawful discrimination, harassment; or retaliation based upon age, race, sex, gender, sexual orientation, marital status, religion, national origin, medical condition, disability, handicap, or otherwise; any and all claims arising under arising under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended (“FMLA”); the Employee Retirement Income Security Act of 1974, as amended ("ERISA"); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or any other federal, state, or local law(s) or regulation(s); any and all claims for damages of any nature, including compensatory, general, special, or punitive; and any and all claims for costs, fees, or other expenses, including attorneys' fees, incurred in any of these matters (the “Release”).The Parties acknowledge however, that Employee does not release or waive any rights to contribution or indemnity under this Agreement to which he may otherwise be entitled.Each of the Parties also acknowledges that Employee does not release or waive any claims, and that he retains any rights he may have, to any vested 401(k) monies (if any) or benefits (if any), or any other benefit entitlement that is vested as of the Termination Date pursuant to the terms of any Spiral-sponsored benefit plan governed by ERISA.Nothing contained herein shall release any of the Parties from its obligations set forth in this Agreement. 5.Release by Spiral and the Company.In exchange for the consideration provided for in this Agreement, each of the Company and Spiral irrevocably and unconditionally releases Employee of and from all claims, demands, causes of actions, fees and liabilities of any kind whatsoever, which it had, now has or may have against Employee, as of the date of this Agreement, by reason of any actual or alleged act, omission, transaction, practice, conduct, statement, occurrence, or any other matter, within the reasonable scope of Employee’s employment.Each of the Company and Spiral represents that, as of the date of this Agreement, there are no known claims relating to Employee.Each of the Company and Spiral agrees to indemnify Employee against any future claims to the extent permitted under the Company’s or Spiral’s bylaws.Notwithstanding the foregoing, this release does not include any fraud, gross negligence, material misrepresentation or any Party’s right to enforce the terms of this Agreement. 6.Confidential Information.Employee understands and acknowledges that during the course of his employment by Spiral he had, and during the Term of this Agreement (which is understood to be the period between the date of this Agreement and the date on which the Employee ceases to provide consulting services in accordance with the terms herein) he will have, access to Confidential Information (as defined below) of Spiral and/or the Company.Employee agrees that, at no time during the Term or a period of two (2) years immediately after the Term, will Employee (a) use Confidential Information for any purpose other than in connection with services provided under this Agreement or (b) disclose Confidential Information to any person or entity other than to the Company or persons or entities to whom disclosure has been authorized by the Company. As used herein, "Confidential Information" means all information of a technical or business nature relating to the Company or its affiliates, including, without limitation, trade secrets, inventions, drawings, file data, documentation, diagrams, specifications, know-how, processes, formulae, models, test results, marketing techniques and materials, marketing and development plans, price lists, pricing policies, business plans, information relating to customer or supplier identities, characteristics and agreements, financial information and projections, flow charts, software in various stages of development, source codes, object codes, research and development procedures and employee files and information; provided, however, that "Confidential Information" shall not include any information that (i) has entered the public domain through no action or failure to act of Employee; (ii) was already lawfully in Employee's possession without any obligation of confidentiality; (iii) subsequent to disclosure hereunder is obtained by Employee on a non-confidential basis from a third party who has the right to disclose such information to Employee; or (iv) is ordered to be or otherwise required to be disclosed by Employee by a court of law or other governmental body; provided, however, that the Company is notified of such order or requirement and given a reasonable opportunity to intervene. 7.Applicable Law and Dispute Resolution. Except as to matters preempted by ERISA or other laws of the United States of America, this Agreement shall be interpreted solely pursuant to the laws of the State of New York, exclusive of its conflicts of laws principles.Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of the courts of the State of New York, for the purposes of any suit, action, or other proceeding arising out of this Agreement or any transaction contemplated hereby. 8.Entire Agreement. This Agreement may not be changed or altered, except by a writing signed by all Parties. Until such time as this Agreement has been executed and subscribed by both parties hereto: (i) its terms and conditions and any discussions relating thereto, without any exception whatsoever, shall not be binding nor enforceable for any purpose upon any party; and (ii) no provision contained herein shall be construed as an inducement to act or to withhold an action, or be relied upon as such.This Agreement constitutes an integrated, written contract, expressing the entire agreement and understanding among the Parties with respect to the subject matter hereof and supersedes any and all prior agreements and understandings, oral or written, among the Parties. 9.Assignment.Employee has not assigned or transferred any claim he is releasing, nor has he purported to do so.If any provision in this Agreement is found to be unenforceable, all other provisions will remain fully enforceable. This Agreement binds Employee’s heirs, administrators, representatives, executors, successors, and assigns, and will insure to the benefit of all Released Parties and their respective heirs, administrators, representatives, executors, successors, and assigns. 10.Acknowledgement. Employee acknowledges that he: (a) has carefully read this Agreement in its entirety; (b) has been advised to consult and has been provided with an opportunity to consult with legal counsel of his choosing in connection with this Agreement; (c) fully understands the significance of all of the terms and conditions of this Agreement and has discussed them with his independent legal counsel or has been provided with a reasonable opportunity to do so; (d) has had answered to his satisfaction any questions asked with regard to the meaning and significance of any of the provisions of this Agreement; (e) is signing this Agreement voluntarily and of his own free will and agrees to abide by all the terms and conditions contained herein; and (f) following his execution of this Agreement, he has seven (7) days in which to revoke his release and that, if he chooses not to so revoke, this Agreement shall become effective and enforceable on the eighth (8th) day following his execution of this Agreement (the “Effective Date”).To revoke the Release, Employee understands that he must give a written revocation to the Company, within the seven (7)-day period following the date of execution of this Agreement.If the last day of the revocation period is a Saturday, Sunday, or legal holiday in the State of Nevada, then the revocation period shall not expire until the next following day which is not a Saturday, Sunday or legal holiday.If Employee revokes the Release, this Agreement will not become effective or enforceable and Employee acknowledges and agrees that he will not be entitled to any benefits hereunder, including in Section 2. 11.Notices.For the purposes of this Agreement, notices, demands and all other communications provided for in this Agreement shall be in writing and shall be delivered (i) personally, (ii) by first class mail, certified, return receipt requested, postage prepaid, (iii) by overnight courier, with acknowledged receipt, or (iv) by facsimile transmission followed by delivery by first class mail or by overnight courier, in the manner provided for in this Section, and properly addressed as follows: If to Spiral:Spiral Energy Tech, Inc. [] Fax: If to the Company:Fuse Science, Inc. [] Fax: If to Employee: Mohit Bhansali 247 W. 46 St, #1802, NY, NY 10036 12.Counterparts.This Agreement may be executed in one or more counterparts, all of which shall be considered one and the same agreement, and shall become effective when one or more such counterparts have been signed by each of the Parties and delivered to the other Parties. In the event that any signature is delivered by facsimile transmission or by an e-mail which contains a portable document format (.pdf) file of an executed signature page, such signature page shall create a valid and binding obligation of the party executing (or on whose behalf such signature is executed) with the same force and effect as if such signature page were an original thereof. 13.Counsel Representation.The Parties hereto further agree that this Agreement has been carefully read and fully understood by them.Each Party hereby represents, warrants, and agrees that he was represented by counsel in connection with the Agreement, has had the opportunity to consult with counsel about the Agreement, has carefully read and considered the terms of this Agreement, and fully understands the same.Employee represents, warrants and acknowledges that he has retained independent counsel and that counsel to the Company does not represent Employee. [Signature pages follow] IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their signatures as of the date first above written. SPIRAL ENERGY TECH, INC. By: /s/ Ezra Green Name: Ezra Green Title:Chief Executive Officer FUSE SCIENCE, INC. By: /s/ Brian Tuffin Name: Brian Tuffin Title: Chief Executive Officer /s/ Mohit Bhansali MOHIT BHANSALI
